
	
		II
		112th CONGRESS
		2d Session
		S. 3428
		IN THE SENATE OF THE UNITED STATES
		
			July 24, 2012
			Mr. Cardin introduced
			 the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Clean Air Act to partially waive the
		  renewable fuel standard when corn inventories are low.
	
	
		1.Short titleThis Act may be cited as the
			 Renewable Fuel Standard Flexibility
			 Act.
		2.Partial Waiver of
			 renewable fuel standardSection 211(o)(7) of the Clean Air Act (42
			 U.S.C. 7545(o)(7)) is amended by adding at the end the following:
			
				(G)Consideration of
				Corn Inventories
					(i)Determinations
				regarding corn stocks-to-use ratioNot later than November 30 of each year,
				the Administrator shall determine and publish the estimated United States corn
				stocks-to-use ratio for the applicable crop year—
						(I)in consultation
				with the Secretary of Agriculture; and
						(II)based on the most
				recent publication of the World Agricultural Supply and Demand Estimate or
				other similar authoritative estimate issued or used by the Secretary of
				Agriculture.
						(ii)WaiverBased on the most recent determination of
				the Administrator under clause (i), the Administrator shall waive the
				requirements of paragraph (2) by reducing the national quantity of renewable
				fuel otherwise required for a period as follows:
						
							
								
									United States Corn Stocks-to-Use
						Ratio for the Applicable Crop Year (percent)Reduction in national quantity of renewable fuel
						required
									
								
								
									Above
						10.0No adjustment
									
									10.0–7.510 percent reduction
									
									7.49–6.015 percent reduction
									
									5.99–5.025 percent reduction
									
									Below
						5.050 percent reduction.
									
								
							
						
					(iii)DurationA
				waiver under clause (ii) that is based on a determination under clause (i) that
				is made not later than November 30 of a calendar year shall—
						(I)take effect on
				the date that is 30 days after the date on which the determination is
				published; and
						(II)remain in effect
				for the following calendar year.
						(iv)Adjustment of
				renewable fuel obligationOn granting a waiver under clause (ii)
				that reduces the national quantity of renewable fuel required for a period to
				which paragraph (3) applies, the Administrator shall adjust the renewable fuel
				obligation determined under paragraph (3) in proportion to the
				reduction.
					(v)No effect on
				required volume of advanced biofuel
						(I)In
				generalA waiver granted under this subparagraph that reduces the
				national quantity of renewable fuel required for a period shall not affect the
				volume of advanced biofuel required under paragraph (2).
						(II)ApplicabilityThe
				Administrator shall not allow any volume of conventional biofuel to be used to
				satisfy the requirement for advanced biofuel under paragraph (2).
						(vi)PublicationThe
				Administrator shall publish each waiver under clause (ii) in the Federal
				Register, including an explanation of the basis for the
				waiver.
					.
		
